DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-13, and 21-28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require “the target consisting essentially of tin”. It is unclear from the claim, para 0021 of the Specification, in view of p. 6-7 of Applicant’s Remarks as to whether this “tin” in claim 1 is intended to be the “tin metal” from para 0021 that consists essentially of 98%, 99%, or 99.5% tin, or is intended to be a ‘tin’ alloy that may have about 98%, 99%, or 99.5% tin and one or more other elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-13, 21-23, 25, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 1595309, equivalent to Char et al (US 2017/0271152) cited below.
(NOTE: As submitted by Applicant on p. 6-7 of Applicant’s Remarks filed 7/27/2021, the term ‘consisting essentially of’ is clearly and explicitly defined at para 0021 as “In some embodiments, the metal-containing material consists essentially of tin metal. In this regard, "consists essentially of" means that the target material is greater than 98%, 99% or 99.5% of the stated material(s).” Thus the term ‘consisting essentially of’ is interpreted and limited to as defined at para 0021).
With respect to claim 1, Char discloses a method of forming a metal-rich metal oxide film of tin oxide using a tin metal target (abstract; para 0050), wherein fig. 1 depicts the method comprises positioning a substrate [10] opposite a target [71] that consists essentially of tin metal (e.g. ~100% tin) (para 0041), and exposing the substrate [10] and target [71] to a sputter gas comprising an oxygen-containing gas and an inert gas (para 0043), and sputtering the target [71] onto the substrate [10] (para 0046).
With respect to claim 2, Char further discloses the exposing the substrate [10] and the sputtering of the target [71] occur sequentially (para 0052).
With respect to claim 3, Char further discloses sputtering the target [71] and exposing the substrate [10] occur simultaneously to form tin oxide layer [21] or [23] (para 0049-0052).
With respect to claim 7, Char further discloses the oxygen-containing gas is oxygen (para 0043).
With respect to claim 8, Char further discloses the inert gas is argon (para 0047 and 0051).
With respect to claims 9 and 25, Char further discloses a ratio of flow rates of the inert gas to the oxygen-containing gas is 4:6 (para 0051).
With respect to claim 10, Char further discloses the substrate [10] is maintained at room temperature (i.e. ~20-22oC) during the exposure and sputtering (para 0047).
With respect to claims 11-12 and 27, Char further discloses the metal-rich oxide film consists essentially of tin and oxygen atoms, wherein a ratio of oxygen atoms to tin atoms is less than 1:1 (para 0049-0051).
With respect to claim 13, Char further discloses the metal-rich metal oxide film of tin oxide is 5-20 nm (para 0054).
With respect to claim 21, Char further discloses in fig. 1 the exposing the substrate [10] to the sputter gas comprises exposing the substrate to a plasma of the sputter gas in order to sputter the target [71] (para 0041-0051).
With respect to claim 22, Char further discloses the target [71] is a tin metal target (abstract), which is interpreted as the target is only (i.e. pure) tin.
With respect to claim 23, Char further discloses the inert gas consists essentially of argon (para 0043, 0047, and 0051).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over KR 1595309, equivalent to Char et al (US 2017/0271152) cited below as applied to claim 1 above, and further in view of Mohri et al (US Patent No. 5,419,988).
With respect to claim 24, the reference is cited as discussed for claim 1. However Char is limited in that while the inert gas consists essentially of argon gas or nitrogen gas (para 0047), the inert gas consisting essentially of xenon gas is not specifically suggested.
Mohri teaches a method of sputter depositing a tin oxide film from a metallic tin target using a combination of a sputter gas selected from argon, nitrogen, or xenon, and an oxygen-containing gas (col. 3, lines 11-20).
Since Mohri recognizes the similarities of argon, nitrogen, and xenon as inert gases for sputter depositing tin oxide films, it would have been obvious to one of ordinary skill in the art to replace argon gas of Char with xenon gas of Mohri as it is merely the selection of functionally similar inert gases for sputtering a tin target to deposit a tin oxide film recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1595309, equivalent to Char et al (US 2017/0271152) cited below.
With respect to claim 26, Char further discloses the substrate [10] is maintained at room temperature (i.e. ~20-22oC) during the exposure and sputtering (para 0047), with it being held that differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical, since it is not inventive to discover optimum or workable ranges by routine experimentation MPEP 2144.05, Section II, Part A).
With respect to claim 28, Char further discloses the method of forming the metal-rich metal oxide film of tin oxide by positioning the substrate [10] opposite the target [71] that consists essentially of tin metal, exposing the substrate [10] and target [71] to the sputter gas comprising an oxygen-containing gas and an inert gas, and sputtering the target [71] onto the substrate [10] (abstract; para 0041-0052). Since Char teaches the claim requirements of the method as discussed for claim 1, a prima facie case of either anticipation or obviousness has been established that Char also teaches the resulting metal-rich metal oxide film of tin oxide having a property of a density less than 7.0 g/cm3 (MPEP 2112.01, Section I).

Response to Arguments
Applicant’s Remarks on p. 5-8 filed 7/27/2021 are addressed below.



112 Rejections
Claims 2 and 3 have each amended to clarify the ‘exposing and sputtering’; these previous 2nd
Claim 10 has been amended to clarify the ‘temperature is maintained during the exposure and sputtering’; this previous 3nd paragraph rejection is withdrawn.
Claim 13 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.

102 & 103 Rejections
Applicant’s arguments on p. 5-7 with respect to present claims 1-3, 7-13, and 21-28 have been considered but are moot because the arguments do not apply to the new reference Char being applied in the current rejections.

Double Patenting Rejections
Claim 1 has been amended to require the metal oxide is tin oxide; the previous rejections are withdrawn.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794